Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                 Nos. 3D20-1470; 3D21-0737; 3D21-0409
                       Lower Tribunal No. 19-29733
                          ________________


                            Stanislav Fiskin,
                                  Appellant,

                                     vs.

                    Wilmington Trust, N.A., etc.,
                                  Appellee.



    Appeals from the Circuit Court for Miami-Dade County, Abby
Cynamon and Charles K. Johnson, Judges.

     Cotzen Law, P.A., and Michael L. Cotzen, for appellant.

      Fox McCluskey Bush Robison PLLC, and Eric S. Matthew (Stuart),
for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.